       Case 1:17-cr-00240-JBS Document 39 Filed 04/12/19 Page 1 of 1 PageID: 117




                                    AMENDED MINUTE
                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY
                                    Minutes of Proceedings


OFFICE: CAMDEN                                 Proceeding Date: December 19, 2017

JUDGE JEROME B. SIMANDLE

Court Reporter: Lisa Marcus

Title of Case:                                 Docket: Cr. 17-240-0l(JBS)
UNITED STATES
         Vs
NICHOLAS MARTINO
         (Deft. Present)

Appearances:
Sara Aliabadi, AUSA for govt.
Christopher O 'Malley, AFPD for deft ..
Christine Rennie, USPO

Nature of Proceedings:     PLEA TO PETITION FOR VIOLATION OF PROBATION
No Written Plea Agreement
Ordered deft sworn; Deft sworn
PLEA: GUILTY TO VIOLATION #3 OF PETITION
Court Accepts Plea
Ordered sentencing set for March 2, 2018 at 10:00 am
Ordered probation continued with previous conditions and modified conditions;
Order to be entered.

Time Commenced: 9:50 am Time Adjourned: 10:30 am Total Time: 40 Minutes


                                                    s/ Mamie Maccariella
                                                     DEPUTY CLERK




Cc: Chambers
